Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	The application of Munier et al. for the "COMPACT DOWNLINK CONTROL INFORMATION MESSAGES" filed 10/02/2019 has been examined.   This application is a national stage entry of PCT/SE2019/050145, International Filing Date: 02/18/2019; and
claims foreign priority to 1800044-8, filed 02/16/2018 in Sweden.  The preliminary amendment filed 10/02/2019 has been entered and made of record.  Claims 1-20 are pending in the application.

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Drawings
3.      Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The 

	Claim Objections
4.        Claims 1, 13 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.        Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US#2020/0100229) in view of Lee et al. (US#10,111,224).  
Regarding claims 1, 13, the references disclose a method and apparatus for generating a compact Downlink Control Information (DCI) format message, according to the essential features of the claims.  Chen et al. (US#2020/0100229) discloses a network node/wireless device configured to communicate with a wireless device/network node comprising: select between a first mode of operation and a second mode of operation; and operate in the selected mode (see Figs. 6-7; para [0005]-[0012] & [0071]-[0072]: generating a compact DCI format for transmitting DCI for use in at least one of UL or DL transmissions by a first device of a first type, wherein the compact DCI format corresponds to at least one standard DCI format used by a second device of a second type and comprises a reduced number of bits when compared to the standard DCI format): the first mode of operation including one of selecting and generating a first downlink control information DCI message having a first number of bits; and the second mode of operation including one of selecting and generating a second DCI message having a second number of bits less than the first number of bits in at least one of the following fields: a see Figs. 4-5; para compact DCI generation and signaling based on reduced fields for redundancy versions (RV), modulation and coding schemes (MCS) and hybrid automatic repeat requests (HARQ)).  
However, Chen reference does not disclose expressly wherein the second DCI message having a second number of bits less than the first number of bits in at least one of the MCS field, RV field, HARQ field.  In the same field of endeavor, Lee et al. (US#10,111,224) teaches a more compact DCI format for the devices, in which the MCS field of the compact DCI format may be smaller than 5 bits (e.g. 3 bits).  A more compact DCI format may also increase the achievable coverage of PDCCH in DL (Col. 68, lines 53-67).  It’s also noted that In the LTE system, compact DCI having a small size of control information and Compact DCI messages can be achieved by generating fields of the DCI message with reduced numbers of bits. Such fields where bits may be reduced include the redundancy version (RV) field, the modulation and coding scheme (MCS) field and the hybrid automatic repeat request (HARQ) process field.  The generated compact DCI message is small in comparison to a legacy DCI size, which makes it possible to achieve lower channel coding rates, thereby increasing reliability of DCI transmissions, and are well known in the art.
Regarding claims 2, 16, the reference further teach wherein the first and second DCI messages include scheduling messages for scheduling one of a data transmission and a PDSCH transmission (Chen et al.: see Fig. 2; para [0033]-[0034]).
Regarding claims 3, 4, the reference further teach wherein the second DCI message has fewer than 5 MCS bits and indicates a subset of a table of configurable MCS which selected based on a measure of channel quality (Lee et al. see Fig. 32; Col. 68, lines 53-67).
Chen et al.: Figs. 4-5; para [0055]-[0057] & Lee et al.: Col. 41; lines 56-67).
Regarding claims 6, 15, the reference further teach wherein the HARQ process field has one of 2 bits, 1 bit and no bit, indicating one of four, two and one HARQ processes, respectively (Chen et al.: Figs. 4-5; para [0050]-[0054]).
Regarding claims 7-12, 17-20, they are method claims corresponding to the apparatus claims 1-6, 13-16 examined above. Therefore, claims 7-12, 17-20 are analyzed and rejected as previously discussed with respect to claims 1-6, 13-16. 
One skilled in the art would have recognized the need for effectively and efficiently generating a compact Downlink Control Information (DCI) format message, and would have applied Lee’s teaching for supporting reduced channel bandwidth in wireless communications between devices such as UEs into Chen's compact DCI design for use in at least one of UL or DL transmissions .  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Lee’s device communication using a reduced channel bandwidth into Chen’s DCI design for low coat devices with the motivation being to provide a method and apparatus for providing compact DCI message by formatting one of MCS, RV, HARQ field.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Papasakellariou et al. (US#2016/0100422) shows system and method for improving spectral efficiency and coverage for UEs.

The You et al. (US#10,652,872) shows DCI receiving method and UE, and DCI transmitting method and BS.
The Won et al. (US#10,694,496) shows method and apparatus for transmitting group message to UE.
The He et al. (US#9,955,465) shows DCI design for LTE devices.
The Munier et al. (US#2019/0261399) shows RV MCS.
The Frenger et al. (US#2018/0332607) shows methods in a communication devices for facilitating communication of DCI.
The Chen et al. (US#10,542,530) shows DCI design for low cost devices. 
The Yang et al. (US#2020/0275421) show compact DCI for URLLC. 
The Aiba et al. (US#10,673,566) shows determining DCI format.
The Al-Imari et al. (US#2019/0268207) show compact DCI design and operations in mobile communications. 
The He et al. (US#2019/0223160) transmission DCI for new radio NR system. 

11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
02/05/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477